DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Claim Status
Claims 18, 21-23, 25-27, 30, 34-38 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 02/24/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 25 is objected to because of the following reasons:
For claim 25, it’s unclear if “the RPA code corresponding to the cell of the second network device” refers to “an RPA code” of claim 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 21-23, 25-27, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18, 21-23, 25-27, 38 are indefinite because the following limitations are unclear:
“sending, by the first network device, a second message to the second network device in response to receiving the second message” (claim 18)
“sending, using the transceiver, a second message to the second network device in response to the second message” (claim 23)
Specifically, it’s unclear how a second message can be sent in response to receiving itself / in response to itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-23, 25-27, 30, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, WO 2018/170516 in view of Fujishiro, US 2019/0261447 and Kudo, US 2015/0365202 and Nokia, “RAN-based Notification Area”.

For claim 18. Dinan teaches: A method, comprising: 
receiving, by a first network device, a first message sent by a second network device, wherein the first message carries a radio access network paging area (RPA) code corresponding to a cell of the second network device, (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first 
and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and the RPA code identifies an RPA; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration 
and sending, by the first network device, a second message to the second network device in response to receiving the second message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message)
Even though Dinan implicitly teaches and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Fujishiro from the same or similar fields of endeavor teaches: and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Fujishiro, paragraph 119, “The eNB 200 may configure one or more PLMN 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Dinan, since Dinan suggests a technique for communicating an paging area identifier, and Fujishiro suggests the beneficial way of including a list of PLMN identifiers together with such paging area identifier so that the receiving device can recognize the cell broadcasting the paging area identifier and the cell broadcasting the PLMN identifier as the cell inside the paging area (Fujishiro, paragraph 119) in the analogous art of communication.
Even though it’s well-known in the art that UE can act as base station and vice versa, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kudo from the same or similar fields of endeavor teaches: UE can act as base station and vice versa (Kudo, paragraph 22, “the terminal can be the radio base station, and the radio base station can be the terminal”; more information in fig 7, paragraph 78-79 which shows various terminals act as base stations)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kudo into Dinan and Fujishiro, since Fujishiro suggests a technique for communicating with UE, and Kudo suggests the beneficial way of having such 
Even though it’s very clear that RNA identifier in Dinan is an RPA code because it is used to determine a paging area for an RNA paging procedure, as a show of good faith to compact prosecution, Examiner had provided prior art to teach the exact word RPA code.
Nokia from the same or similar fields of endeavor teaches: RPA code (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Fujishiro and Kudo, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.
Dinan doesn’t teach: and wherein the RPA code is a string of bits that identifies the RPA
Nokia from the same or similar fields of endeavor teaches: and wherein the RPA code is a string of bits that identifies the RPA (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Fujishiro and Kudo, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the 

For claim 21. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 18, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of the first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message)

For claim 22. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 18, and Dinan further teaches: wherein: the first message is an Xn interface setup request message or a configuration update message; or the second message is an Xn interface setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform 

For claim 23. Dinan teaches: A first network device, comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program executable by the processor, (Dinan, paragraph 206-209, implicit that base station includes transceiver, processor, memory storing programs; also see paragraph 58, “The base station... may comprise at least one communication interface... at least one processor... and at least one set of program code instructions... stored in non-transitory memory... and executable by the at least one processor”) the program including instructions for: 
receiving, using the transceiver, a first message sent by a second network device, wherein the first message carries radio access network paging area (RPA) identifier corresponding to a cell of the second network device (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may 
and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and sending, using the transceiver, a second message to the second network device in response to the second message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the 
Even though Dinan implicitly teaches and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Fujishiro from the same or similar fields of endeavor teaches: and a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Fujishiro, paragraph 119, “The eNB 200 may configure one or more PLMN identifiers (for example, a list of PLMN identifiers) together with the RAN paging area identifier or the cell identifier, as the RAN paging area configured to the UE 100. The UE 100 may recognize the cell broadcasting the RAN paging area identifier or the cell identifier configured to the UE 100 and the cell broadcasting the PLMN identifier configured to the UE 100 as the cell inside the RAN paging area.”; please notes, both eNB and UE are network devices; however even if we interpret network devices very narrowly as just base station, then it’s well-known in the art that UE can act as base station and vice versa)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Dinan, since Dinan suggests a technique for communicating an paging area identifier, and Fujishiro suggests the beneficial way of including a list of PLMN identifiers together with such paging area identifier so that the receiving device can recognize the cell broadcasting the paging area identifier and the cell broadcasting the PLMN 
Even though it’s well-known in the art that UE can act as base station and vice versa, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kudo from the same or similar fields of endeavor teaches: UE can act as base station and vice versa (Kudo, paragraph 22, “the terminal can be the radio base station, and the radio base station can be the terminal”; more information in fig 7, paragraph 78-79 which shows various terminals act as base stations)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kudo into Dinan and Fujishiro, since Fujishiro suggests a technique for communicating with UE, and Kudo suggests the beneficial way of having such UE acts as base station to expand data distribution range while avoiding congestion (Kudo, fig 7, paragraph 78-79) in the analogous art of communication.
Dinan doesn’t teach: the RPA identifier comprises an RPA code and a tracking area code (TAC), and the RPA code identifies an RPA.
Nokia from the same or similar fields of endeavor teaches: the RPA identifier comprises an RPA code and a tracking area code (TAC), and the RPA code identifies an RPA. (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Fujishiro and Kudo, since 

For claim 25. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 24, and Nokia further teaches: wherein: the RPA code corresponding to the cell of the second network device is a string of bits that identifies the RPA. (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)

For claim 26. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 23, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of the first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier 

For claim 27. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 23, and Dinan further teaches: wherein: the first message is an Xn interface setup request message or a configuration update message; or the second message is an Xn setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)

For claim 30. Dinan teaches: A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises an instruction, (Dinan, paragraph 206-
receive a first message sent by a second network device, wherein the first message carries a radio access network paging area (RPA) code corresponding to a cell of the second network device, (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device, (Dinan, paragraph 206-209, “an RNA identifier may be identifiable globally and/or in a PLMN”; a PLMN list is implicit)
and wherein the RPA code identifies an RPA; (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; first message)
and sending a second message to the second network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base 
Even though Dinan implicitly teaches a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device as discussed above, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Fujishiro from the same or similar fields of endeavor teaches: a broadcast public land mobile network (PLMN) list comprising one or more PLMN identities corresponding to the cell of the second network device (Fujishiro, paragraph 119, “The eNB 200 may configure one or more PLMN identifiers (for example, a list of PLMN identifiers) together with the RAN paging area identifier or the cell identifier, as the RAN paging area configured to the UE 100. The UE 100 may recognize the cell broadcasting the RAN paging area identifier or the cell identifier configured to the UE 100 and the cell broadcasting the PLMN identifier configured to the UE 100 as the cell inside the RAN paging area.”; please notes, both eNB and UE are network devices; however even if we interpret network devices very narrowly as just base station, then it’s well-known in the art that UE can act as base station and vice versa)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Dinan, since Dinan suggests a technique for communicating an paging area identifier, and Fujishiro suggests the beneficial way of including a list of PLMN identifiers together with such paging area identifier so that the receiving device can recognize the cell broadcasting the paging area identifier and the cell broadcasting the PLMN 
Dinan doesn’t teach: an indication of whether the cell of the second network device supports an inactive mode of a terminal.
Fujishiro from the same or similar fields of endeavor teaches: an indication of whether the cell of the second network device supports an inactive mode of a terminal (Fujishiro, paragraph 109-118, “Each eNB 200 (each cell) may broadcast information indicating whether the light connection is supported.”; light connection state is an inactive mode of a UE as described in paragraph 49, “The specific state may be one state of an RRC connected mode or one state of an RRC idle mode. According to the specific state, signaling is reduced as compared with a general RRC connected mode. In addition, according to the specific state, the UE 100 can start data communication quickly, as compared with a general RRC idle mode. Hereinafter, the specific state is referred to as “light connection state (light connection substate)”; please notes, both eNB and UE are network devices; however even if we interpret network devices very narrowly as just base station, then it’s well-known in the art that UE can act as base station and vice versa)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fujishiro into Dinan, since Dinan suggests a technique for RAN paging, and Fujishiro suggests the beneficial way of including communication of indication of light connection state support into such technique since light connection state allow easy resume of RAN paging (Fujishiro, paragraph 109-118) in the analogous art of communication.
Even though it’s well-known in the art that UE can act as base station and vice versa, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kudo from the same or similar fields of endeavor teaches: UE can act as base station and vice versa (Kudo, paragraph 22, “the terminal can be the radio base station, and the radio base station can be the terminal”; more information in fig 7, paragraph 78-79 which shows various terminals act as base stations)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kudo into Dinan and Fujishiro, since Fujishiro suggests a technique for communicating with UE, and Kudo suggests the beneficial way of having such UE acts as base station to expand data distribution range while avoiding congestion (Kudo, fig 7, paragraph 78-79) in the analogous art of communication.
Even though it’s very clear that RNA identifier in Dinan is an RPA code because it is used to determine a paging area for an RNA paging procedure, as a show of good faith to compact prosecution, Examiner had provided prior art to teach the exact word RPA code.
Nokia from the same or similar fields of endeavor teaches: RPA code (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into Dinan, Fujishiro and Kudo, since Dinan suggests a technique for communicating an paging area identifier, and Nokia suggests the beneficial way of having such paging area identifier to include set of bits (RPA code) to identify the area and make network planning easier (Nokia, section 2) in the analogous art of communication.

For claim 34. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 30, and Nokia further teaches: wherein: the RPA code corresponding to the cell of the second network device is a string of bits that identifies the RPA. (Nokia, section 2, “Alternatively one could leave TAI untouched and let CN groups define it optimally but have a extra set of “bits” that define RAI (RAN area ID). Let’s call those “bits” Ran Paging Area Code (RPAC). Thus RAI would consist of TAI+RPAC. This would leave core network planning not dependant on RAN planning and thus hopefully making the NW planning easier.”)

For claim 35. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 30, and Dinan further teaches: wherein the second message carries an RPA code corresponding to a cell of a first network device. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”; second message)

For claim 36. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 30, and Dinan further teaches: wherein: the first message is an Xn interface setup request message or a configuration update message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at least one of a gNB identifier of the second base station, a cell identifier of a cell served by the second base station, and/or an RNA identifier, wherein the RNA identifier may be associated with the second base station and/or a cell of the second base station. The second message may comprise at least one of a gNB identifier of the first base station, a cell identifier of a cell served by the first base station, and/or an RNA identifier associated with the first base station and/or a cell of the first base station… In an example, an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure”)

For claim 37. Dinan, Fujishiro, Kudo and Nokia disclose all the limitations of claim 30, and Dinan further teaches: wherein: the second message is an Xn interface setup feedback message or a configuration update confirmation message. (Dinan, paragraph 206-209, “In an example, a base station may perform an Xn setup procedure to setup an Xn interface with its neighbor base station. The Xn setup procedure may comprise a first message received by a first base station from a second base station and/or a second message transmitted by the first base station to the second base station in response to the first message. In an example, the first message may be an Xn setup request message, and the second message may be an Xn setup response message. The first message may comprise at 

Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHOA HUYNH/Primary Examiner, Art Unit 2462